Citation Nr: 0028723	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (now diagnosed as chronic schizophrenia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




REMAND

The veteran had active service from October 1967 to November 
1970.

On preliminary review of the record, the Board of Veterans' 
Appeals (Board) notes that an August 1979 Department of 
Veterans Affairs (VA) consultation report makes reference to 
previous pertinent medical treatment rendered to the veteran 
by the VA in January 1973, and there is no indication that 
any effort was made by the regional office (RO) to obtain 
these records.  While this matter is before the Board on a 
new and material basis, the Board also recognizes the 
obligation of the VA in the event of incomplete applications 
for benefits under 38 U.S.C.A. § 5103 (West 1991), and the 
obligation to obtain VA medical records that are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, the 
Board finds that it has no alternative but to remand this 
matter so that the RO may make an effort to obtain these 
records.  

Thereafter, regardless of whether these VA records are in 
fact located, the Board would further request that the 
veteran be afforded with a new VA examination for the purpose 
of obtaining a medical opinion regarding the degree of 
medical probability that the veteran current diagnosis of 
chronic schizophrenia is related to active service, or to a 
period of one year following active service.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any psychiatric 
disorder.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to any psychiatric 
disorder, including, but not limited to, 
VA outpatient records dated from January 
1973 to August 1979.

3.  The RO should then arrange for a new 
VA examination by an appropriate 
physician to determine the nature, status 
and etiology of any acquired psychiatric 
disorder.  All indicated studies must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After reviewing 
the claims file and conducting the 
examination, the designated physician 
should respond to the following:

(a) What is the nature, etiology and 
diagnosis of any psychiatric disorder(s) 
present during service?

(b) What is the etiology and correct 
diagnosis of any current psychiatric 
disorders?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any post-service 
diagnosis, including chronic 
schizophrenia, and service, or to a 
period of one year following service?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999).  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a psychiatric disorder 
(now diagnosed as chronic schizophrenia). 

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



